DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, 9, 12-14 and 22-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the limitation "the gaps" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12-14, 22, 23, 25, 27-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khine (US 20120129208).
With respect to claims 1, 30 and 32, Khine discloses a cell culture substrate comprising an array of microwells (Figure 1:2) arranged in rows, wherein each microwell includes an opening defined by a top well edge (Figure 2:9), corrugated sidewalls and a rounded bottom.  This is shown in at least Figs. 1 and 2 and disclosed in paragraph [0068].  The corrugated sidewalls are aligned to produce microwells in the gaps between the corrugated sidewalls.
[AltContent: arrow][AltContent: textbox (Corrugated sidewalls with microwells formed in gaps between sidewalls)]
    PNG
    media_image1.png
    200
    412
    media_image1.png
    Greyscale

From the annotated Figure above, it is clear that the gaps between adjacent sidewalls widen and narrow with each corrugation.  An upper portion of each well is defined by a widened gap between two narrowed gaps.
	With respect to claim 8, Khine discloses the apparatus as described above.  Khine states in at least paragraph [0121] that the rounded well-bottoms comprise a non-adherent surface to prevent long-term cell adhesion.
	With respect to claims 12 and 13, Khine discloses the apparatus as described above.  Khine teaches that the cell culture substrate is configured as a multiwell plate.
	With respect to claim 14, Khine discloses the apparatus as described above.  Khine teaches in paragraph [0008] that at least one microwell is connected to a liquid reservoir using an input channel.
	With respect to claim 22, Khine discloses the apparatus as described above.  Khine further states in at least paragraphs [0003] and [0006] that the device is used to culture spheroid forming cells.
	With respect to claims 23 and 33, Khine discloses the apparatus as described above.  Khine shows in at least Fig. 2 that the sidewall of each microwell is continuous from top to bottom.  Accordingly, the sidewalls are corrugated from an opening of each microwell to a bottom of each microwell.
	With respect to claims 25 and 27-29, Khine discloses the apparatus as described above.  Khine shows in at least Figs. 1 and 5C that the sidewalls are corrugated so that the sidewalls are far apparat and then come closer together with contact.  Wells are formed in the gaps between corrugated sidewalls.
	With respect to claim 34, Khine discloses the apparatus as described above.  The Khine substrate is configured as a well plate that includes a peripheral edge that functions as a frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Khine (US 20120129208) as applied to claims 1 and 32, and further in view of Martin (US 7745209).
	Khine discloses the apparatus as described above.  As previously discussed, Khine states in at least paragraph [0121] that the rounded well-bottoms comprise a non-adherent surface to prevent long-term cell adhesion.  Khine, however, does not appear to expressly state that the rounded bottoms are gas permeable.
	Martin discloses a cell culture substrate comprising a plurality of cell culture wells (Figure 1C:111).  Each well includes a bottom wall (Figure 1C:113) formed using a gas permeable material.  This is taught in at least column 5, line 45 to column 6, line 36.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the rounded bottom surfaces of each Khine microwell are fabricated using gas permeable materials.  As evidenced by Martin, gas permeable polymers are commonly used in the art and are inexpensive, biocompatible and readily micromachined.  Those of ordinary skill would have realized that the gas permeable materials of Martin would allow oxygenation of the media located within the Khine microwells.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Khine (US 20120129208) as applied to claims 1 and 30, and further in view of Bennett (US 9790465).
	Khine discloses the apparatus as described above, however does not expressly show that a lower portion of each microwell extends below the corrugated sidewalls and forms a rounded well-bottom.
	Bennett discloses an array of cell culture wells, wherein each well includes an upper portion (Figure 1:110) defined by sidewalls and a lower portion (Figure 1:120) defined by a rounded bottom.  The well array structure is formed when the upper portion is joined to the bottom portion.  This is taught in at least column 11, lines 17-40.
	Before the effective filing date of the claimed invention, it would have been obvious to form the Khine cell culture substrate so that the lower rounded portion of each microwell extends below the corrugated sidewalls.  Bennett shows how culture wells may be fabricated so that a rounded bottom portion is independent from the sidewalls.  Bennett teaches that this may be useful when the top and bottom portions of the culture wells are intended to be made from different materials and/or have different mechanical and optical properties.

Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Khine (US 20120129208) as applied to claims 25 and 30, and further in view of Cullimore (US 20080268515).
	Khine discloses the apparatus as described above, however does not teach that when the sidewalls come closer together, they do so without contact to permit fluid communication between wells.
Cullimore discloses a cell culture device comprising an array of culture locations defined by corrugated walls (Figure 1:2, 3).  The corrugated walls are aligned to produce a row of cell culture locations in the gaps between adjacent walls.  From Figs. 1 and 2, it is clear that the gaps between adjacent walls widen and narrow with each corrugation.  When the walls narrow, they do not touch.  This allows adjacent culture locations to be in fluid communication. This is taught in paragraphs [0023]-[0030].
Before the effective filing date of the claimed invention, it would have been obvious to prevent the corrugated sidewalls of Khine from touching to create a flow channel that connects microwell in series along a common row.  Cullimore states that alternate constricted and expanded regions created by corrugated walls create flow conditions that are beneficial for cell growth.  Cullimore teaches that corrugated walls may be used in this way to produce localized areas characterized by turbulent flow, as well as to control changes in flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799